Case 18-33967-bjh11 Doc 2173 Filed 11/08/19                       Entered 11/08/19 10:26:05              Page 1 of 4




           Jamie R. Welton (SBN 24013732)
           Robert M. Castle III(SBN 24036338)
           Thomas G. Haskins, Jr.(SBN 24087681)
           BARNES & THORNBURG,LLP
           2121 N. Pearl Street, Suite 700
           Dallas, TX 75201-2469
           T: 214-258-4200
           F: 214-258-4199
           iwelton@btlaw.com
           rcastle@btlaw.coin
           thaskins@btlaw.com


           Attorneysfor Harden Healthcare, LLC


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION



           In re:                                       §        Chapter 11
                                                        §
                                                   I
           Senior Care Centers, LLC,et. ai.             §        Case No. 18-33967(BJH)
                                                        §
                                                        §
                    Debtors.                            §       (Jointly Administered)

                                             NOTICE OF APPEAL


           In accordance with 28 U.S.C. § 158(a)(1) and Fed.R.Bankr.P. 8002-8003, creditor Harden

Healthcare, LLC (“Harden”) hereby files its Notice of Appeal, appealing to the United States
District Court for the Northern District of Texas from the October 25, 2019 Order (I) Approving

Settlement Agreement and (II) Granting Related Relief. Dkt. 2098.

Part 1: Identify the Appellant

           1.       Name of Appellant: Harden Healthcare, LLC.




I
    The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration ofChapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
http://omnigmt.eom/SeniorCareCenters. The location ofthe Debtors’ service address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.




Notice of Appeal                                                                                             Pagei
Case 18-33967-bjh11 Doc 2173 Filed 11/08/19            Entered 11/08/19 10:26:05        Page 2 of 4




        2.      Position ofthe Appellant in the adversary proceeding or banki-uptcy case that is the

 subject of this appeal:

        For appeals in an adversary proceeding;            Plaintiff


                                                           Defendant


                                                           Other (describe)

        For appeals in a bankruptcy case and
        not in an adversary proceeding:                    Debtor


                                                       X   Creditor


                                                            Trustee


                                                            Other (describe)

Part 2: Identify the Subject of this Appeal

        3.      Describe the judgment, order, or decree appealed from:

                Order (I) Approving Settlement Agreement and (II) Granting Related Relief
                [Docket No. 2098]

        4.      State the date on which the judgment, order, or decree was entered:

                October 25.2019.


Part 3: Identify the Other Parties to this Appeal

        List the name of all parties to the judgment, order, or decree appealed from and the names,

addresses, and telephone number oftheir attorneys (attach additional pages if necessary);

Appellant:

Harden Healthcare, LLC                                       •Tamie R. Welton
                                                             State Bar No. 24013732
                                                             Robert M. Castle, III
                                                             State Bar No. 24036338
                                                             Thomas G. Haskins, Jr.
                                                             State Bar No. 24087681


                                                             2121 N. Pearl St., Suite 700


Notice of Appeal                                                                            Page 2
Case 18-33967-bjh11 Doc 2173 Filed 11/08/19       Entered 11/08/19 10:26:05      Page 3 of 4




                                                       Dallas, TX 75201-2469
                                                       (214) 258-4200 Telephone
                                                       (214)258-4199 Facsimile
                                                       rcastle@,btlaw.com
                                                       iwelton@btlaw.com
                                                       thaskins@btlaw.com



Appellees:

OLP Wyoming Springs, LLC                               Michael P. Cooley
                                                       Lindsey L. Robin
                                                       Reed Smith LLP
                                                       2501 N. Harwood Street, Suite 1700
                                                       Dallas, Texas 75201
                                                       Telephone: (469)680-4200
                                                       Fax; (469)680-4299
                                                       mpcooley@reedsmith.com
                                                       lrobing@reedsmith.com


Senior Care Centers, LLC                               Jeremy R. Johnson
PM Management-Round Rock AL, LLC                       Polsinelli PC
                                                       600 Third Avenue, 42nd Floor
                                                       New York, New York 10016
                                                       Telephone: (646) 289-6507
                                                       Fax: (212)320-0479
                                                       Jeremy.johnson@polsinelli.com

                                                       Trey Andrew Monsour
                                                       Polisnelli PC
                                                       1000 Louisiana Street, Suite 6400
                                                       Houston, Texas 77002
                                                       Telephone; (713) 374-1643
                                                       Fax: (713)374-1601
                                                       tmonsour@polsinelli.com


Part 4: Optional election to have appeal heard by District Court

      Not applicable.




Notice of Appeal                                                                    Page 3
Case 18-33967-bjh11 Doc 2173 Filed 11/08/19             Entered 11/08/19 10:26:05      Page 4 of 4




Part 5: Sign Below



Dated: November 8, 2019                               Respectfully submitted.


                                                      BARNES & THORNBURG LLP


                                                      By:/s/Jamie R. Welton
                                                              Jamie R. Welton
                                                              State Bar No. 24013732
                                                              Robert M. Castle, III
                                                              State Bar No. 24036338
                                                              Thomas G. Haskins, Jr.
                                                              State Bar No. 24087681


                                                              2121 N. Pearl St, Suite 700
                                                              Dallas, TX 75201-2469
                                                              (214) 258-4200 Telephone
                                                              (214)258-4199 Facsimile
                                                              rcastle@,btlaw.com
                                                              iwelton@,btlaw.com
                                                              thaskins@btlaw.com


                                                      ATTORNEYS FOR DEFENDANT,
                                                      HARDEN HEALTHCARE,EEC



                                 CERTIFICATE OF SERVICE


       I certify that on November 8, 2019 a true and correct copy of the foregoing document was

served via ECF to all parties authorized to receive notice in this case.


                                                      /s/Jamie R. Welton
                                                      Jamie R. Welton




Notice of Appeal                                                                            Page 4
